Citation Nr: 0934005	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-06 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD) for the 
appellate period prior to May 12, 2009.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD on and after May 12, 2009.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which increased the Veteran's 
disability rating from 30 percent to 50 percent, effective 
March 2, 2005, the date of his claim.  

In December 2006, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record.

In August 2007, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  Pursuant thereto, 
the Appeals Management Center, in a June 2009 rating 
decision, increased the Veteran's disability rating from 50 
percent to 70 percent, effective May 12, 2009, the date of 
his most recent VA examination.

The issue of entitlement to a TDIU due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  For the appellate period prior to May 12, 2009, the 
Veteran's PTSD is characterized by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: panic attacks; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

2.  As of May 12, 2009, the Veteran's PTSD is characterized 
by occupational and social impairment, with deficiencies in 
most areas, such as such as work, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and an inability to establish and maintain 
effective relationships.

3.  The Veteran's service-connected disability is of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD, for the appellate period prior to May 12, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating in excess of 70 
percent for PTSD, on and after May 12, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

3.  Resolving the doubt in the Veteran's favor, the criteria 
for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.15, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
Letters dated March 2005 and September 2007, provided to the 
Veteran before the May 2005 rating decision and the June 2009 
supplemental statement of the case, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  The letters informed the Veteran of what evidence 
was needed to establish his claim, what VA would do and had 
done, and what evidence he should provide.  The letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

Here, the September 2007 VA notice letter of record is not 
fully compliant with the requirements of Vazquez-Flores, 
supra.  Specifically, although the letter provided the 
Veteran with notice of the first, third, and fourth elements 
cited above, it did not provide the Veteran with the second 
element of required notice.

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because (1) any defect was 
cured by actual knowledge on the part of the claimant (see 
Vazquez-Flores, supra) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim")); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial." Vazquez-Flores, 
supra.

In this case, the presumption of prejudice due to the content 
errors in VA notice for the Veteran's increased rating claims 
has been rebutted, because the Veteran has constructive 
knowledge of the omitted diagnostic code-that is, a 
reasonable person could be expected to understand what 
information was necessary to substantiate his claim.  
Specifically, in the March 2006 Statement of the Case (SOC), 
the RO provided the Veteran with the complete rating 
information for 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Vazquez-Flores, supra.  Moreover, following the issuance of 
the SOC, the RO readjudicated the claim and provided the 
Veteran with a supplemental statement of the case (SSOC) in 
June 2009.  In light of the foregoing, the presumption of 
prejudice has been rebutted.  In addition, neither the 
Veteran nor his representative has alleged how any timing 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
Veteran's service treatment records and VA treatment records 
have been obtained.  Additionally, the Veteran stated at his 
December 2006 hearing before the undersigned Veterans Law 
Judge that he does not see any doctors outside of VA.  
Moreover, the Veteran has been provided with VA examinations 
for PTSD in March 1998, April 2005, and May 2009.  He was 
also afforded the opportunity to present testimony at a 
hearing on appeal before the undersigned Veterans Law Judge.   

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate his claim for a higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis

PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.  These 
criteria contemplate that a 70 percent evaluation is assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends that he is entitled to a disability 
rating in excess of 70 percent disabling for PTSD.  In his 
March 2005 claim, the Veteran stated that he has stress from 
nightmares, constant depression, and unsurpressable thoughts; 
suicidal ideation; difficulty with relationships, including 
two divorces; flashbacks, difficulty sleeping, spontaneous 
crying, and isolating behaviors.  In an April 2005 statement, 
the Veteran stated that he experiences depression and anger, 
and engages in isolating behaviors.  In his July 2005 notice 
of disagreement, the Veteran stated that he is unable to 
sleep three nights per week, has nightmares, is unable to 
trust others, and sabotages his relationships.  In a 
September 2005 statement, the Veteran wrote that his house 
was destroyed by Hurricane Katrina, and that the absence of 
his house, medications, and the postal service caused him to 
experience flashbacks to his service in Vietnam.  In May 
2006, the Veteran wrote that he was retiring from his job 
"due to additional stress from [Hurricane] Katrina."  In a 
July 2006 statement, the Veteran wrote that he has daily 
intrusive thoughts about his experience in Vietnam; constant 
thoughts of hurting himself or others, including intrusive, 
suicidal and homicidal thoughts; and an inability to maintain 
relationships.

In his December 2006 hearing before the undersigned Veterans 
Law Judge, the Veteran stated that his house was destroyed by 
Hurricane Katrina.  He also noted that he had accepted a 
buyout from his job shortly thereafter, because he was having 
difficulty with his PTSD, and had used up all of his sick 
leave.  He stated that even before Hurricane Katrina, he 
would stay in bed until 3 pm or 4 pm because he felt that he 
had no energy or ambition, but that Hurricane Katrina made 
his PTSD worse, and he now does this two or three days per 
week.  He stated that he mostly stays in his house and has 
one or two friends, both of whom are also service-connected 
Veterans, as well as one cousin with whom he spends time.  
The Veteran expressed mistrust of people, and guilt for 
surviving Vietnam, in which two of his friends were killed.  
The Veteran also noted that he has a gun at every door in his 
house, to protect himself.  The Veteran asserted that he has 
constant flashbacks to his service in Vietnam, which 
increased as a result of Hurricane Katrina; the Veteran 
stated that "Katrina was just like being in the war.  It was 
choppers going back and forth, and living in tents, and MRE's 
[meals ready to eat], and you know, it was like reliving the 
whole experience for that period of time."  The Veteran also 
alleged that his PTSD had gotten worse since his April 2005 
VA examination.

In March 1998, the Veteran was provided with a VA 
examination.  The Veteran reported losing two friends in 
Vietnam, and witnessing the shooting of a little girl there.  
He stated that he has had over 100 jobs, and a marriage which 
ended in divorce, although he had recently remarried.  The 
Veteran stated that he has troubling, intrusive thoughts 
daily, with nightmares twice a month, and flashbacks twice a 
month.  The Veteran noted that he was unable to make new 
friends upon returning from Vietnam.  The Veteran noted that 
he is vigilant about his security.  Additionally, the Veteran 
reported crying aloud twice a month, and silently once per 
week.  The examiner diagnosed the Veteran with PTSD and 
dysthymic disorder.  The Veteran had a GAF score of 55.

In March 2005, the Veteran was seen by a VA clinician.  The 
Veteran reported having difficulty going to work, due to 
anxiety.  He also reported having difficulty being around 
people, and having a great deal of survivor's guilt from his 
service in Vietnam.

In April 2005, the Veteran was provided with a second VA 
examination.  The VA examiner reviewed the claims file.  The 
Veteran reported that he was barely keeping his job, and was 
using up his sick leave; he also noted that he has had over 
100 jobs.  He reported having nightmares, constant 
depression, intrusive thoughts, and suicidal ideations.  The 
Veteran also reported having survivor's guilt and flashbacks 
to his service in Vietnam.  The Veteran noted that he has 
loaded weapons in every room of his house.  The Veteran 
reported being involved in two fights recently.  He stated 
that he has trouble sleeping and making friends.  On 
examination, the examiner found that the Veteran displayed 
gestures and postures that were intense and expressed anger 
and tension.  The Veteran was alert with a clear sensorium, 
fully oriented and rational.  His speech was relevant and 
fluent.  His mood was irritable, angry, impatient, depressed, 
and tense.  He affect was constricted.  His memory was 
limited by his impaired concentration, but was adequate for 
the demands of everyday life.  His insight was adequate for 
cooperation with treatment.  His judgment was good.  The 
examiner diagnosed the Veteran with chronic PTSD.  The 
Veteran had a GAF score of 58, based on moderate symptoms and 
impairments of PTSD.

In November 2005, the Veteran was seen by a VA clinician.  
The Veteran's speech had normal rate and rhythm.  His mood 
was dysthymic, with a full range of emotions.  His affect was 
appropriate to his speech and mood.  His thought process was 
goal-directed and logical.  His thought content was normal, 
with no evidence of hallucinations.  There was no evidence of 
suicidal or homicidal ideations, delusions, or unusual 
thought content.  The Veteran had good insight and judgment, 
and average intelligence.  The clinician diagnosed the 
Veteran with PTSD and chronic adjustment disorder with mixed 
anxiety and depressed mood.  He had a GAF score of 55.

In December 2005, the Veteran was again seen by a VA 
clinician.  The Veteran reported being dysphoric and 
irritable, and missing a couple weeks of work due to stress.  
He reported having bizarre dreams of dead people in his life.  
The Veteran also reported having problems with concentration, 
intrusive thoughts set off by certain smells, and grief.  He 
noted that he was considering a medical retirement.

In January 2006, the Veteran was again seen by a VA 
clinician.  The Veteran reported having nightmares three to 
four times per week about specific traumas that he 
encountered in Vietnam, as well as daily intrusive thoughts 
about the death of two of his friends in Vietnam.  The 
Veteran reported that his only friends are his cousin and his 
two dogs.  He noted that he was considering retirement due to 
stress.

In February 2006, the Veteran was again seen by a VA 
clinician.  The Veteran reported having increasing daily 
intrusive thoughts and nightmares about specific traumas in 
Vietnam.  The Veteran reported feeling stress, getting very 
little sleep, and feeling like he is coming apart at the 
seams.

In March 2006, the Veteran was again seen by a VA clinician.  
The Veteran was again diagnosed with PTSD.  He had GAF scores 
of 58 and 55.

In June 2006, the Veteran was again seen by a VA clinician.  
He reported having suicidal ideation, no ability to get out 
of bed, 2 to 4 hours of sleep per night, nightmares, and 
flashbacks to his service in Vietnam on a daily basis.  The 
Veteran also reported that he had been divorced twice, and 
that he had taken a buyout from his employer.

In July 2006, the Veteran told a VA clinician by phone that 
he was unable to get out of bed to come to his appointment.  
He noted that he felt hopeless, and had some passive suicidal 
ideation, with hypersomnolence, apathy, and anergia.

In August 2006, the Veteran told a VA clinician that he had a 
dream in which he was killed in battle, but that "it was the 
happiest way to die...because my troops were rallying around 
me.  It felt beautiful."

In October 2006, the Veteran noted that he had missed his 
recent appointments with his VA clinician due to depression, 
anergia, and hopelessness.  He stated that he often missed 
appointments with friends as well, leading to the nickname, 
"No Show."  He reported feeling like he would be better off 
dead, but he denied having any suicide plan.  He also 
reported that he often lays in bed all day in a fetal 
position.  Later in October 2006, the Veteran reported having 
frequent nightmares of traumatic events.  He also reported 
feeling depressed, and isolating himself.  The VA clinician 
observed that the Veteran was alert and oriented, with fluent 
and grammatical speech, clear and linear thoughts, and an 
affect appropriate to a down mood.

In January 2007, the Veteran told a VA clinician, "I don't 
want to be around myself."  In March 2007, the Veteran 
reported staying in bed for 12 hours per day, and staying at 
home except for attending a karate class once per week, and 
picking up a fast food meal once per day.  Later in March 
2007, the Veteran reported having been involved in a fight 3 
to 4 months ago.

In August 2007, the Veteran was again seen by a VA clinician.  
He reported having a recurrent dream in which he saw his 
friends being killed in Vietnam, to which he reacted with 
guilt for having survived.  The Veteran denied suicidal or 
homicidal ideation, and showed no evidence of psychotic 
symptoms or cognitive dysfunction.  The Veteran was alert and 
oriented, stoic, cooperative, intelligent, reflective, and 
aware of his issues regarding anger and interpersonal trust.

In September 2007, the Veteran told a VA clinician that he 
had severe depression and emotional numbing.  He noted that 
he is reluctant to get out of bed, but did so in order to 
attend his VA appointment.

In December 2007, the Veteran told a VA clinician that he is 
reclusive, and avoids being up during the day in order to 
avoid seeing other people enjoy their lives.  He denied any 
suicidal or homicidal ideation.  The VA clinician found no 
evidence of psychotic symptoms or cognitive dysfunction.  The 
Veteran was alert, oriented, and cooperative.  The VA 
clinician diagnosed him with severe, chronic PTSD.

In January 2008, the Veteran told a VA clinician that he was 
having intrusive thoughts, nightmares, and flashbacks.  The 
Veteran also reported having suicidal thoughts occasionally.

In February 2008, the Veteran reported that he had witnessed 
and responded to a car accident, and that as he was running 
towards the accident, he had two realities-one harking back 
to Vietnam when he was assisting a seriously injured Marine, 
and one where he was assisting the injured woman who was 
involved in the car accident.  The VA clinician noted that 
the Veteran had no suicidal or homicidal ideation, and showed 
no evidence of psychotic symptoms or cognitive dysfunction.  
The Veteran was tearful, alert, oriented, and guarded at 
times.

In July 2008, the Veteran reported that he was only getting 
out of his house once a week, to have dinner with his cousin, 
and that he tends to stay at home otherwise, unless he has a 
VA appointment.

In September 2008, the Veteran was again seen by a VA 
clinician.  He found that the Veteran was calm, pleasant, 
cooperative, and easy to engage.  He had no psychomotor 
retardation or agitation.  He had an appropriate affect.  The 
Veteran described his mood as "don't care."  He had no 
pressured speech, derailment, flight of ideas, or looseness 
of association.  He denied having racing thoughts, and was 
logical and goal-directed.  The Veteran denied suicidal and 
homicidal thoughts, hallucinations, obsessions, delusions, 
and paranoia.  He was alert to person, place, time, and 
situation.  He had fair memory and concentration.  He had 
fair insight and appropriate judgment, with fairly good 
communication skills.  The clinician diagnosed the Veteran 
with PTSD.  The Veteran had a GAF score of 60-70.

In May 2009, the Veteran was provided with a third VA 
examination.  The VA examiner reviewed the claims file.  The 
Veteran reported that he has limited social interaction, 
except for weekly visits to a local bar, and weekly 
interactions with his cousin.  On examination, the Veteran's 
psychomotor activity was unremarkable, his speech was 
unremarkable, his attitude was cooperative, his affect was 
appropriate, and his mood was depressed.  He displayed an 
attention disturbance, in that he was easily distracted.  He 
was oriented to person, time, and place.  The Veteran's 
thought process and thought content were unremarkable, and he 
had no delusions.  The Veteran had judgment, average 
intelligence, and insight.  The Veteran has difficulty 
sleeping, which he addresses with medication.  The Veteran 
displayed no hallucinations, inappropriate behavior, or 
obsessive/ritualistic behavior.  The Veteran has panic 
attacks 2 or 3 times per month.  The Veteran has no homicidal 
thoughts, good impulse control, and the ability to maintain 
minimum personal hygiene.  He reported being involved in a 
fistfight two months ago.  The Veteran's remote memory, 
recent memory, and immediate memory were all normal.  The 
Veteran reported having recurrent and intrusive distressing 
recollections of his traumatic experiences in Vietnam; and 
making efforts to avoid thoughts, feelings, conversations, 
activities, places, or people that remind him of his traumas.  
He reported having a restricted range of affect, and a sense 
of a foreshortened future.  The Veteran also reported having 
difficulty falling or staying asleep, irritability or 
outbursts of anger, hypervigilance, and an exaggerated 
startle response.  The Veteran stated that his symptoms have 
not remitted, and have gotten worse, since 2005.  The Veteran 
reported having no significant relationships, no ability to 
make friends, frequent nightmares, anxiety, hypervigilance, 
occasional panic attacks, and some suicidal thoughts.  The VA 
examiner diagnosed the Veteran with PTSD and MDD (Major 
Depressive Disorder), and noted that the Veteran "is very 
likely unemployable."  The Veteran had a GAF score of 47.

The Board finds that the evidence of records is consistent 
with a rating of 50 percent disabling for the appellate 
period prior to May 12, 2009.  That is, overall, the evidence 
demonstrates that the Veteran's service-connected PTSD has 
been characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
panic attacks; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

The evidence of record does not warrant a higher 70 percent 
rating for the appellate period prior to May 12, 2009.  The 
Veteran's PTSD is not primarily characterized by suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; spatial disorientation; or neglect of personal 
appearance and hygiene.  Although the veteran did have some 
incidents of depression, impaired impulse control, and 
difficulty in adapting to stressful circumstances, these were 
not so prevalent during that period as to outweigh the 
absence of the factors cited above.  Rather, the Board finds 
that there was definite worsening of the Veteran's condition 
between the two periods, as reflected in his May 12, 2009 VA 
examination.  Prior to May 12, 2009, the veteran had a GAF 
score of 60-70; by contrast, in the examination, the VA 
examiner noted significant worsening, as manifested in part 
by a decline in his GAF score to 47.

The Board further finds that the evidence of record is 
consistent with a rating of 70 percent disabling as of May 
12, 2009.  That is, overall, the evidence demonstrates that 
the Veteran's service-connected PTSD has been characterized 
by occupational and social impairment, with deficiencies in 
most areas, such as such as work, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and an inability to establish and maintain 
effective relationships.

In determining that the 50 and 70 percent ratings, 
respectively, for the Veteran's PTSD are met during the time 
frames under consideration, the Board has considered the 
rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as 
examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating.  The Board has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan, supra.

The evidence of record does not warrant a higher 100 percent 
rating.  The Veteran's PTSD is not primarily characterized by 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Although the 
Veteran has had isolated incidents of delusions or 
hallucinations, and isolated incidents of hurting others, the 
record shows that they have been rare, not persistent.  
Moreover, while the Board notes that the VA examiner in May 
2009 characterized the Veteran as having total occupational 
and social impairment due to PTSD signs and symptoms, the 
Board finds this comment to be less probative in assigning a 
disability rating than the absence in the Veteran's VA 
treatment records of the factors required for a 100 rating 
cited above.  Consequently, a 100 percent rating is not 
warranted in this case.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
PTSD might be warranted for any period of time during the 
pendency of this appeal.  However, there is no evidence that 
the Veteran's disability has been persistently more severe 
than the extent of disability already contemplated under his 
assigned staged ratings, including his rating of 50 percent 
as of March 2, 2005, and his rating of 70 percent as of May 
12, 2009-the date on which a VA examiner noted significant 
worsening, as manifested in part by a decline in his GAF 
score from 60-70 to 47.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 70 
percent rating for the appellate period prior to May 12, 
2009, or for a 100 percent rating as of May 12, 2009.  
Accordingly, the claim for an increased rating is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

TDIU

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total (100 percent), 
when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service-
connected disability, it shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a).  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

The Veteran has consistently asserted that his PTSD symptoms 
prevent him from working.  In his March 2005 claim, the 
Veteran stated that his "job, which I feel like I'm only 
hanging on to by my fingernails, is slipping away.  I'm out 
of sick leave, so when I call in, I just don't get paid.  I 
understand that, but it just adds stress to an already 
stressful situation....Working with people who constantly 
mistreat, abuse [and] neglect fellow Veterans makes [me] 
angry, frustrated and vengeful.  It's added to [my] inability 
to relax [and] sleep, when I'm already stressed with 
nightmares, constant depression, [and] thoughts I can't 
suppress."  In his July 2005 notice of disagreement, the 
Veteran stated that "my intention of asking to be considered 
'unemployable' was to be able to remove myself from potential 
disaster....I've written [fellow] employees up for [patient] 
abuse before, [but] it doesn't work."  In a September 2005 
statement, the Veteran wrote that "I don't feel I can give 
my job the attention it deserves.  My sick leave is gone 
(sleepless, mind racing, flashbacks, nightmares).  I'm not 
able to be the team player I expect of others. There have 
been other signs that I'm worse.  Retire me!"  In a March 
2006 letter received by VA in May 2006, the Veteran informed 
VA that "I am retiring as of 3/31 due to additional stress 
from [Hurricane] Katrina.  I had planned to retire after 25 
[years], but the stress is too much."  At his December 2006 
hearing before the undersigned Veterans Law Judge, the 
Veteran stated that he was offered a buyout from his job, 
which he accepted.  He stated that "the buyout seemed to 
come at a very appropriate time for me.  I was having some 
real bad times with the PTSD.  I was in different groups, 
seeing different psychologists, psychiatrists at the VA.  And 
my sick time was all gone [because of].... PTSD[;] there were 
mornings when I just could not get out of bed....This was well 
before Katrina.  Then Katrina seemed to just make it a lot 
worse....Katrina was like being in Vietnam."  Additionally, 
the Veteran related concerns about his employability to his 
VA clinicians in December 2005 and January 2006.

The Veteran currently has the following service-connected 
disability:  PTSD, rated as 70 percent disabling.  Under 38 
C.F.R. § 4.16(a), the Veteran has a combined disability 
rating of 70.  The Veteran therefore qualifies for TDIU, 
because he has one disability rated at 60 percent or more.  
38 C.F.R. § 4.16(a).

Additionally, the Veteran has a statement from a VA examiner 
to the effect that he is unemployable.  In May 2009, a VA 
examiner opined that the Veteran had total occupational 
impairment.  He found that "although the Veteran was working 
in 2005 & 2006, his ability to manage his anger, 
hypervigilance, exaggerated startle response, interpersonal 
interactions, and sleep difficulties have significantly 
decreased since [that] time.  It is very unlikely that the 
Veteran could sustain [the] responsibilities [of] employment 
at this time."

Based on the totality of the record, and resolving the 
benefit of the doubt in the Veteran's favor, the Board finds 
that the May 2009 VA examiner's opinion, when combined with 
the Veteran's VA treatment records, is sufficient to render 
it impossible for the average person in the Veteran's 
position to follow a substantially gainful occupation.  Since 
this is an increased rating case, the most recent medical 
findings are given precedence over past examinations.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  As in 
Bowling, there is, at least, a plausible basis in the record 
for a conclusion that the Veteran is unable to secure and 
follow a substantially gainful occupation due to his service-
connected disability.  Moreover, the Veteran's symptomatology 
attributable to PTSD causes sleep problems, affecting his 
ability to be alert.  Accordingly, the Board finds that the 
criteria for a TDIU due to a service-connected disability 
have been met.


ORDER

A disability rating in excess of 50 percent for PTSD for the 
appellate period prior to May 12, 2009, is denied.

A disability rating in excess of 70 percent for PTSD as of 
May 12, 2009 is denied.

A TDIU due to a service-connected disability is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


